                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


 Courtenay M. Miner,                            Court File No.: 2:21-CV-00107-LA

                      Plaintiff,

 v.
                                                   PROPOSED ORDER GRANTING
 Specialized Loan Servicing, LLC;                       STIPULATION FOR
 NewRez LLC d/b/a Shellpoint Mortgage                EXTENSION OF TIME FOR
 Servicing; 1900 Capital Trust III, by U.S.         DEFENDANTS TO REPLY TO
 Bank Trust National Association, not in its       PLAINTIFF’S OPPOSITION TO
 individual Capacity solely as Certificate          DEFENDANTS’ MOTIONS TO
 Trustee a/k/a MCM Capital, LLC; and                  DISMISS THE AMENDED
 Johnson Blumberg & Associates, LLC,                       COMPLAINT

                      Defendants.


       Having reviewed the Stipulation for Extension of Time to Reply to Plaintiff’s

Opposition to Defendants’ Motions to Dismiss the Amended Complaint, and good

cause appearing, it is hereby

       ORDERED AND ADJUDGED that the Stipulation for Extension of Time to

Reply to Plaintiff’s Opposition to Defendants’ Motions to Dismiss the Amended

Complaint be granted and that Defendants shall have up to and including September

30, 2021 to file their Replies to Plaintiff’s Opposition to Defendants’ Motions to

Dismiss the Amended Complaint.

       SO ORDERED this _____ day of ________________, 2021.




                                               Judge Lynn Adelman



         Case 2:21-cv-00107-LA Filed 09/01/21 Page 1 of 1 Document 40-1
